Citation Nr: 9900767	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-37 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1955 to July 1958 
and from October 1958 to March 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Hot Springs, South Dakota, which denied the veterans claim 
of entitlement to an annual clothing allowance.


REMAND

The veteran is currently service connected for diabetes 
mellitus, evaluated as 100 percent disabling, organic brain 
syndrome, evaluated as 50 percent disabling, and impotency, 
evaluated as noncompensable (0 percent disabling).  In 
addition, the veteran received a penile prosthesis in October 
1981, and in April 1985 he was granted special monthly 
compensation for loss of use of a creative organ.  See 
38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350 (a) 
(1998).  

The veteran asserts that his penile prosthesis prematurely 
wears out his undergarments, and that he requires special, 
expensive undergarments to eliminate this problem.

Applicable law provides that under certain circumstances, a 
veteran who has a service-connected disability is entitled to 
an annual clothing allowance.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 1998).  In the present case, an annual clothing 
allowance is payable when a veteran has a service-connected 
disability which, as certified by the Chief Medical Director 
or designee of a VA medical facility, requires that a 
prosthetic or orthopedic appliance be worn or used which 
tends to wear or tear the veterans clothing.  Id.; 38 C.F.R. 
§ 3.810.

The Board notes a VA Form 21- 8679 (Eligibility Determination 
for Clothing Allowance) dated in April 1995 indicates that 
records for this veteran have been reviewed, based on his 
claim for the annual clothing allowance. . . .  However, 
those records, or copies of those records, are not included 
in the claims file for review by the Board.  In addition, the 
veteran has not been afforded an examination in connection 
with his current claim, and the Board is of the opinion that 
an examination would be helpful in determining whether there 
is any objective evidence that the veteran's penile 
prosthesis causes wear or tear to his undergarments.  

The U. S. Court of Veterans Appeals has held that VA's duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claims includes obtaining 
an adequate VA medical examination if existing medical 
information is insufficient for evaluation purposes.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The Board therefore 
finds that further development of the evidence is essential 
for a proper appellate decision and remands the matter to the 
RO for the following actions:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to his claim which he desires to 
have considered in conjunction with his 
claim.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folder.  

2.  After completion of the above, the 
veteran should be afforded an examination 
in connection with his claim for a 
clothing allowance.  Any evaluations, 
studies or tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to offer an opinion 
as to whether the veterans penile 
prosthesis tends to wear or tear his 
undergarments.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  When the development requested in the 
first two paragraphs is completed, the 
veterans claim should be reevaluated, 
and an additional VA Form 21- 8679 
(Eligibility Determination for Clothing 
Allowance) completed.  If the benefit 
sought is not granted, all records, or 
copies of all records reviewed should be 
included in the veterans claims file.  
The veteran and his representative should 
also be provided a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for appellant 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
